Title: Draft of the “Reynolds Pamphlet”, [25 August 1797]
From: Hamilton, Alexander
To: 


[August 25, 1797]
The spirit of Jacobism, ⟨– – –⟩ if not intirely a new spirit in the world, has at least acquired an organisation which it had not before—has been reduced to a more regular system, and bears armed with more powerful weapons than it has formerly possessed: And it is not too much to say of it, that it threatens gre more numerouscomplicated and extensive evils to mankind than have been experienced from the united operation of its three great scourges War Pestilence and Famine. Where it will ultimately land society, it is impossible for any human comprehension to foresee—but there is just ground to apprehend that its progress may be marked with horrors and miseries of which the dreadful incidents of the French Revolution afford


   
   perspective


only a faint image.presage. Incessantly busied in undermining all the props of social and public security and private happiness it seems to threaten the political and moral world with a complete chaos.
A principal engine by which it aims at effecting its purposes is that of Calumny. It is essential to its success, that the weight and influence of men of upright principles, disposed and able to shall be at all events destroyed disposed and qualified able to resist its enterprises, shall be at all events destroyed. Not contented with traducing their best endeavours for the public good, with misrepresenting their purest motives, with inferring criminality from actions innocent or laudable, the most direct falshoods are invented and and propagated with undaunted effrontery and unwearied perseverance. Lies often detected and refuted are still revived and repeated retailed afresh repeated, in the hope that the refutation may have been forgotten, or that the frequency

   
   hardihood


and boldness of accusation may supply the wantdefect of truth and proof. The most profligate men are encouraged, probably bribed, certainly with patronage, if not with money, to become informers and accusers. And when their falsehoods tales, which their characters alone were sufficient to discredit, are disproved by facts and evidence that which do not permit an compel their patrons to shrink from the open support of them, they still continue in corroding whispers to pollute steal away stealaway wear away the reputations which they could not overthrow. If luckily any private foible for the conspirators against some little personal foible folly or indiscretion can be dis[c]overed in any of those whom they desire to persecute it becomes at once in their hands a two edged poignard sword by which to wound the public fame and to stab the private felicity of the person. With thesesuch cannibals of character, nothing is sacred. The peace even of an innocent and virtuousamiable wife is a good victim welcome victim to their greedy insatiate fury against the husband. And the secret irregularities of a father are without scruple to be recorded and handed down for the imitation of his children.
To this poisonous and detestable spirit we are to ascribe the not only the continual calumnies which resound in the Jacobin Prints of this Country but the p
In the indulgence of this poisonous baleful and detestable spirit, we not only hear the Jacobin news papers of this country continually with ring the mostwith odious insinuations and charges against many of our most distinguished and virtuous citizens. But not satisfied with this a measure new in this country appears to have been lately adopted to give greater system and efficacy to the plan of defamation. Periodical pamphlets issue from the same presses full freighted with artful misrepresentation and frequently barefaced falshood calculated artfully calculated to hold up the chief of the Anti-Jacobin f opponents of the Jacobin faction to the jealously and distrust of the present generation and to transmit their names with dishonor to posterity. Even the great and multiplied services the tried and rarely equalled virtuous of a Washington can secure no exemption, can form no rampart round his his fame which these daring marauders will not attempt to invade.
How then can I, with pretensions every way so inferior, expect to be exempt; and if truly this be, as every appearance indicates, a conspiracy of vice against virtue, ought I not rather to be flattered that I have been so long and so peculiarly an object of bitter persecution? Ought I to regret, if there be any thing about me so formidable to the Faction as to have made me worthy of its most venomous being distinguished by its the plentitude of its rancour and venom? If indeed a zeal to withstand the pernicious tenets of the Section which ready to encounter every difficulty to run every hazard can only be extinguished with my breadth, intitles intitles me to so honorable a  distinction, I may lay claim to it as not unmerited; and shielded as I canfeel myself to be by conscious rectitude, I shallcan never cease to defy the utmost efforts of the malignity.
It is certain that I have already had a pretty copious experience of them. For the honor of human nature it is to be hoped that the examples are not numerous of men so greatly calumniated and persecuted as I have been with so little cause.
I dare appeal to all my immediate fellow citizens of whatever political party for the truth of the fact that no man every undertook carried into public officelife a more unblemished character as to pecuniary affairs than that with which I undertook the Office of Secretary of the Treasury—distinguished by a character disinterested and wh careless about property rather than marked by an avidity for wealth. I had even scrupulously refrained from motives of delicacy from speculations not culpable in themselves which I saw making the fortunes of many around me.
With such a character, however natural it was to expect opposition and even censurecensure as to the policy of the plans which issued from my department as to the skilfulness and propr diligence care and skilfulness with which the measures connected with it were executed & as to modes of political opinion thinking—it was not natural to expect nor was it expected that imputations on would be made on the fidelity and integrity, in a pecuniary sense, of the conduct which was pursued.
But on this head a painful and mortifying disappointment has been experienced. Without the sligh[t]est foundation in any respect I have been repeatedly and cruelly held up to the suspicions of my fellow citizens the community as one who was directed in his administration by the most sordid views who has sacrificed histhe public to his private interest his duty and honor to the sinister accumulation of fortune; while the truth is that I withdrew from office worsepoorer than I went into it and certainly not worth 2000 £ in the world.

Merely because I persevered in thean opinion that once common to me and the most influential of those who opposed me——that the public debt ought to be provided for on the basis of the contract upon which it was created and without discrimination between original holders and purchasers or without deduction on account of the depreciation which it had incurred—I am ac have been accused with wantonly increasing the public burthen to promote a stock-jobbing interest of myself and friends; while the truth is that from the time I went into office to the present moment I have never been directly or indirectly interested in the public funds beyond the sum of  dollars and I did not know while in office when I framed or proposed my plan was wholly ignorant of the situation of any particular friend or connection of mine in this respect and did believe whether righ[t]ly or wrongly to this money I cannot say that the only connection whose situation could be supposed to influence my mind would not be materially or if at all affected by the discrimination—between original holders and purchasers.
At another time, merelychiefly because a member of the house of representatives did not understand accounts and construed certain the entertained a different idea from me as to the legal effect of appropriations by laws, I was openly arraignedaccused in that body of undem deliberate and criminal violations of the law and was by implication if not expressly stigmatised as a defaulter for millions—and was driven to the unpleasant necessity of calling for a solemn Inquiry.
This inquiry took place. It was conducted by a Committee of  members of the House of Representatives most of them my political adversaries some of them of the most active part and one of them (Mr. Giles from Virginia) the very person who had commenced the attack.
The officers Books and records of the Treasury were strictly scrutinized. The transactions between the several banks and the Treasury were carefullyalso examined. Even the my private accounts with those institutions were placed before the Committee and every possible facility given to the Inquiry. The result was a complete demonstration that the suspicions which had been entertained were without foundation. The
After stating in considerable detail presenting in considerable detail the regulations and state of the Department with evidence The Committee conclude thus—“It appears from the affidavits of the Cashier and several officers of the Bank of the UStates and several of the Directors, the Cashier & other officers of the Bank of New York that the Secretary of the Treasury, never has either directly or indirectly for himself or any other person procured any discount or credit from either of the said Banks upon the basis of any public monies which at any time have been deposited therein under his direction: And The Committte are satisfied that no monies of the United States whether before or after they have passed to the Credit of the Treasurer have ever been directly or indirectly used for or applied to any purposes but those of the Government, except so far as all monies deposited in a Bank are concerned in the general operations thereof.”

   
   *Not only every pretence of


Here was a direct contradiction of the principal insinuations, which had been thrown out, namely that the public monies had been made leg turned to the acc converted through the medium of the Bank to the accommodation of myself and friends for purposes of Speculation either by way of direct loan or as a fund of credit with the Banks. Every idea of dilapidation vanished like an idle dream. And my enemies finding no handle for their malice abandonned the pursuit.
To leave no ambiguity upon the subject I gave earl When I had concluded to resign my office, to leave no ambiguity upon the subject, I gave early previous notice to the House of Representative for the declared purpose of affording an opportunity before I left the office of legislative inculpation if any ground for it had been discovered. Not the least step towards it was taken. I have a right therefore to infer the universal conviction that no cause existed and consider the result as a complete triumph over the malice of my enemies.

In another instance, a profligate man found encouragement to bring before the House of Representatives a formal accusation of criminal conduct in Office. A Committee of the House was appointed to inquire. In this case some of my most intelligent and active enemies were the inquisitors. The unanimous Report of the Committee confirmed accepted by the House in decisive terms declared my innocence and
Was it not to have been expected, that these repeated demonstrations of the injustice of the accusations hazarded against me would not only have effectually vindicated my reputation, in the minds of the community, woul but would also have abashed the enterprize of my culumniators? B Yet However natural such a conclusion may have been seemed it would have betrayed an ignorance of the Jacobin Spirit Jacob Policy. It is a maxim too well ingrafted in that dark system understood by it that no character, however upright and pure, is a match for incessantly repeated attacks however false. Every calumny makes some proselites, The justificaton and it keeps some, because justification is seldom circulates as rapidly and as farwidely as slander. The number of those who first doubt, next suspect, and at last believe guilty, is continually increasing. And the public at large is very apt at length to sit down with the opinion that a character very often accused cannot be intirely free from guilt substituting the repitition and accumulation of charges for proof of culpability.
Relying upon this weakness of human nature the Jacobin phalanx though often defeated constantly returns to the charge. Old calumnies against me are served up with scarcely any variety of sacrificesauce and every pretext is embraced to add to the catalogue.
Of all the base attempts to injure my character that which has been lately revived in number V & 6 of the History of the United States for 1796 is the most base. This it will be impossible for any intelligent man to doubt, when I have finished the examination.
The charge is a connection with one Reynolds in some plan of  I ought perhaps to apologize to my friends for condescending to make it. A just pride with reluctance stoops to a vindication against so vile and despicable a contrivance and admonishes me that I ought silently to oppose the evidence of an upright character to so wretched a tale. Did it not derive a sanction from three names of some consequence in Society contrary to every rule of fair proceeding, names the aid of which I had a right to challenge towards the discredit—I should probably pursue that course. And even In other times—in times when the humanpublic mind was free from the delirium of the Jacobin influenza could dispassionately analize and judge for itself that course would be preferable I should with much hesitation attempt to exculpate myself from such a charge with all the weight it can derise from such names. But in times like the present public Opinion must be regarded as a sicklycapricious patient demanding some indulgence to its humours and caprices.
The charge against me is a connection with one James Reynolds in speculation for some purposes of improper pecuniary speculations in the funds or in some other very improper object of profit. My real crime is a loose connection with his wife which there is every reason to believe I was drawn into by a combination between husband and wife with design to extort money from me.
I do not make this confession without a blush. I shall not be the apologist of any Vice because the ardour of passion has made it mine. I shall never can never cease to censure myself for the pang which the publication of it may inflict upon a bosom whichthat has every title to be the depository of my utmost fidelity gratitude and fidelity love. And I can only throw myself upon its gener But there are occasions when a man ought to But she herself will approve that even at so great an expence I wipe away a more serious stain from a name fame so interesting and so dear to her.
Before I proceed to a statement of the positive circumstances which serve to exculpate me beyond a doubt I shall offer some preliminary remarks which will tend to prove that there are intrinsic characters which serve to shew that the accusation is intitled to no credit—corroborate the conclusion.

It appears on all hands that
It appears from the documents themselves and is otherwise a matter of notoriety that Reynolds was an obscure insignificant and profligate man. If Taking it even for granted that I wasa Secretary of the Treasury was unprincipled enough to be willing to speculate for gain in ways inconsistent with myhis office and character is it probable that Ihe should have been disposed myto give my confidence into a man of such a description and make use of him as an instrument? A Secretary of the Treasury must have been very stupid who could not He must have been a very stupid one indeed if he could not have contrived objects large enough to have interested men of much greater importance and with whom he could have been perfectly safe. The supposition, besides ascribing to him a wickedness whic with which his enemies have liberally charged him, ascribes to him also a degree of folly with which he has not before been charged.
All the suggest The supplies of money which are suggested All
2 The su All the evidence which appears of supplies of monies to Reynolds exhibits a very narrow scheme for a speculating secretary of the Treasury. Clingman alleges that Mrs. Reynolds sometime before informed him that at a certain time her husband received upwards of Eleven hundred Dollars from Col Hamilton. By a note which is among the documents, it appears that at one time Fifty Dollars were sent. And there is an application for another sum of 300 Dollars which was refused—and with the declaration that it was utterly out of my power to comply with it. What a scale of speculation is this not only for a Secretary of the Treasury but for one who in the very publication which brings forward this charge is represented as having funded at forty Millions a debt which ought to have been discharged at ten or fifteen Millions for the corrupt purpose of benefitting myself and my friends. Surely I must have been a very clumsy knave not to have secured enough of this excess of 25 or 30 Millions to either to have taken away i every inducement to be concerned to have risked my character in such bad hands and in so huckstering a traffic—It or as would have enabled me to employ the person with more means and to better purpose. Is it not extraordinary that at one time the Secretary should have furnished the speculating Agent with the paltry sum of 50 Dollars, at another time that he should have refused him the inconsiderable sum of 300 Dollars declaring upon his honor that it was not in his power to furnish it? This declaration was true or not—if true it ill co if not true the refusal it ill comports with the idea of a speculating connection—if true, it is very extraordinary that the head of a department engaged in such vast schemes of profit as are ascribed to him should have been destitute of so small a sum. IfBut the Secretary lived upon an inadequate salary without any concern in speculation then there is no difficulty in the case.
3   It appears on all hands that Reynolds and Clingman were detected by the Comptroller of the Treasury in the contemptible crime of suborning a witness to swear to the death of
It certainly must be deemed very extraordinary that a confidential Agent of the head of the Treasury Department should have been driven to so miserable and despicable an expedient.
4   The documents relied upon as evidence against me shew that there was great intimacy between Clingman and Reynolds and his wife which continued down to a period subsequent to Reynolds liberation from prison—that both Reynolds and his wife as Clingman pretends informed him of my connection with Reynolds in speculation; yet no mention was made by any of them of any one object of this speculation. The pretext that letters from Mr. H were destroyed which might contain the evidence is no answer. For the objects of speculation might no doubt have been recollected and cou[l]d have been marked specified. This never was done and for the obvious reason that any detail might have exposed the parties to detection. The destruction of letters which might explain is a fiction which is refuted by the laconic and mysterious form of the notes which were found. This proves that there was great caution not to put much upon paper—and it is without this evidence it were is utterly absurd to imagineimprobable that I would have run the risk of committingconfiding to paper unnecessarily the transactions which if discovered would involve me in infamy, seeing that I could have made my communications personally or when at a distance through some other Agent. In every whatever light it is viewed the supposed scheme charges me with as much folly as weakness and with both in an extremes for no adequate object.
5   The accusation against me is never heared of till Clingman and Reynolds are under prosecution by the Treasury for an infamous crime. It appears by the document No. 1 that during the endeavours of Clingman to procure the aid of Mr. Muglenbergh for his relief from the prosecution the disclosure of my prended criminality was made by him. It further appears by Document No. 2 that Reynolds supposed he was kept in prison by a design on my part to oppress him—and by the letter from him to Clingham of the 13 December that he felt a vindictive spirit towards me threatening to have satisfaction from me at all Events, and adding as addressed to Clingman “And you only I trust too”—which with the comment
Three inferences wereare to be drawn from these circumstances—one that the accusation of me was made an auxiliary to the efforts of the parties to extricate to obtain aid in getting relieved from the prosecution under which they laboured—another that there was a spirit of revenge against me on the part of Reynolds at least and the third, that he trusted in Clingham as a coadjutor in the plan of obtaining satisfaction from me at all events. Such circumstances are alone sufficient to destroy the Credit of the accusers; but when we add to it their adm very bad characters and the admitted fact that they were at the time of the transaction under a just prosecution for a heinous offence, it will follow that their mere allegations unsp unsupported by other testimony ought to have no weight whatever against an important officer of the Government or even against any respectablereputable Citizen. As to Mrs. Reynolds testimony when it shall appear that she was in a combination with her husband to prostitute herself, the inference will be a natural one that she was in the other plot to criminate & it will be presently seen it will be equally undeserving of credit either from the supposition that she acted under the duress of her husband or was a party to the plot as will fuly appear in the sequel.
If therefore the supposed profits of criminality, which are independent of the assertions of such unworthy accusures can be satisfactorily answered and explained and an easy clue be furnished out a key can be furnished as to those frauds particulars which are ambiguous or mysterious to unlock the mystery where appearances may seem unfavourable no doubt can rest remain with any honest or candid mind as to the innocence of the accused.
I proceed to furnish the Key which is to unlock the mighty mystery in the following narrative and proofs.
Some time in the Summer of the year 1791 a woman called at my house in the City of Philadelphia and asked to speak with me apart.in private. She was shewn into the parlour and I where I quickly after went where I went to her. She introduced herself by telling With an seeming apparent air of distress she informed me that she was a daughter of a Mr. Lewis of the State of New York and a sister to a Mrs. G—— Livingston of the State of New York and wife to a Mr. Reynolds whose father was in the Commissary or Quarter Master department during the war with Great Britain—that he had lately lef that her husband who had for a long time treated her very cruelly w had lately left her to live with another woman and so destitute that though desirous of returning to her friends she had not the means—that knowing I was a citizen of the same State of New York she had take the liberty to address herself to my humanity for relief. There was something odd in the application and the story yet there was a genuinenesssimplicity and modesty in the manner of relating it which gave an impression of its truth. I replied that her situation was an interesting one & that I was disposed to afford her as much aid as might be necessarysufficient to convey her to her friends—butthat at the instant it was not convenient to me, (which was truly the case) that if she would inform me where she was to be found I would send or bring it to her in the course of the day. She gave me the Street and the number of the house where she would be foundlodged.. In the Evening I put a thirty dollar bill in my Pocket and went to the house where I inquired for Mrs. Reynolds and was shewn up Stairs into at the head of which she met me and conducted me into a bed room. I took the bill out of my pocket and delivered it to him her. Some conversation ensued which made it quickly apparent that other than pecuniary consolation would not be unacceptable. It required a harder heart than mine to refuse it to a pretty womanBeauty in distress.
After this, I had frequent meetings with her—most of them at my own house. Mrs. Hamilton being absent on a visit to her father with her Children. In the course of a short time she mentioned to me that her husband she had reason to think her husband had solicited an accommodationa reconciliation with her and pretended to ask my advice. I advised her to the accommodation; which she shortly afterwards told me had taken place and informed me that her husband had been engaged in some speculations upo in claims upon the Treasury and she believed could give me information respecting the conduct of some persons in the department which would be useful to me. I desired an interview with him and he came to me accordingly.
In the course of it, he informed after having engaged a promise that I would endeavour to serve him as the consideration for the discovery of an important secret he told me he that he was possessed of a list of certain claims upon the Treasury which he had obtained from the Treasury from a person in the department at New York a list of certain claims Mr. Duer while in the department at New York a list of certain claims on the Treasury for the purpose of speculating upon them—speculation.
This discovery, if true, was not very important, as Mr. Duer had a considerable time before resigned his office—yet I appeared to ac did not tell Reynolds so what I thought of the matter but contented myself mywith a general assurance of rendering him any service whichbefriending him might serving him if a proper opportunity should occur accompanied with some gracious expressions which in a similar situation would naturally occur.
He told me he was shortly going to Virginia and when he returned he should point out something in which I might be of service to him. On his return he asked employment as a Clerk in the Treasury Department. The knowlege he had given me of himself was decisive against such a request. I parried it by telling him there was no vacancy in my immediate Office and that the Cl appointment of Clerks in the other branches of the department was left to the chiefs of the respective branches. Reynolds states as alleged (as Clingman relates No. IV (a) that I promised him employment and had disappointed him. It is possible (though I do not recollect it) that to conciliate him I may have given him some expectation of this sort in case of future opportunity—but the knowlege I acquired of the man rendered this more and more inadmissible.
The intercourse with Mrs Reynolds in the meantime continued for some time and though various reflections (among these the knowlege I had acquired of Reynolds speculating character and pursuits and certain symptoms of contrivance & plot between her husband & her) induced me to wish to drop it—yet her conduct made it very difficult to disentangle myself. The appearances of a violent attachment were played of and of extremea genuine distress at the idea of an interruption of the connection were played off with such infinite art, aided by the most more genuine effects of an ardent temperament and a quick sensibility, that though I was not completely the dupe of the illusion—yet I was made to doubt as to the real state of things; and my vanity perhaps admitting too express easily the possibility of a sincerereal fondness on the part of Mrs. Reynolds, my hum I adopted the plan of a gradual discontinuance rather than a sudden cessation of the intercourse soas likely to occasion least pain.

Perceiving after a little timewhile that this was not attended with the desired effect that a more frequent intercourse continued to be pressed upon me on the pretext of its being essential to the peace of the party and my suspicions of some foul p sinister contrivance at the same time increasing I resolved to put an end to the affair and to see Mrs. Reynolds no more.
She neverthelesspersisted in persecuteding me with letters filled with the strongest professions of tenderness and distressgrief—to which I made no reply.
One day I received a letter from her which is in the appendiz (numbered I) from which I concluded either that her husband had accidently discovered the connection or that my resolution to end it having now become unequivacal the time was arrived for a denou the catastrophe of the plot.
The same day, (December 15, 1791) I received from Mr. Reynolds the letter No. 2 by which it will be seen that he informs me of his having detected his wife of writing a letter to me and had obtained from her a full discovery of her connection with me, with the pretence that it was the consequence of an undue advantage taken of her distress. and declaring that concludes with announcing his resolution to have satisfaction of me.
In answer to this I sent him a message to call at my office which he did the same day.
He in substance repeated the topics contained in his and letter and concluded as he had done there that he was resolved to have satisfaction.

   
   Had there been & improper connections otherwise there would have been no need of this shift


I replied that he knew best what evidence he had of the alleged connection between his wife and myself—that I should neither acknowlege nor deny—that if he knew of any injury I had done him which intitled him to satisfaction he ought to name it.
He then went over the same ground he had trodden before and concluded again with the same vague claim of satisfaction which he had already thrown but without specifying any thing. I could be no longer at a loss to understand that he wanted money and I resolved to gratify him. I told observed to him that I had upon a former occasion told him I should be glad to renderdo him service and desired him to think in what manner heI could do it & to write to me. I thought it well by this mode if he had any delicacy to manage it. He withdrew with a promise to do as I desired.
Two days after (the 17 of December) he wrote me the letter No. III. This letter is evidently calcul[at]ed to exaggerate the importance of the injury I had done, to exhibit an affected sensibility in strong colours, and to magnify the attonement wa which was to be made. It however comes to no conclusion but proposes a meeting at atthe George Tavern or at some other place more agreeable to me which I should name.
Having received this letter I went
In consequence of this letter I called upon Reynolds and assuming a pretty decisive tone with him, I insisted upon his telling me explicitly what it was he desired. He again promised to do it by letter.
On the 19th, I received the promised letter No. IV, the essence of which is that he was willing to take a thousand Dollars as the plaister for his wounded honor.
I resolved to give it to him and accordingly paid the amount did so in two different payments the 22 of December and 3 of January for of 600 & 400 Dollars as ⅌ receipts No. V & 6. It will sti strike observant men as not a little extraordinary that a rapacious speculating Secretary of the Treasury should have had so little money at command as to have been been under the necessity of satisfying a trifling engagement of this sort by two distinct payments.
On the 17 of January I received the letter No. V which is an invitation to me from Reynolds to renew my visits to his wife. He had before requested that I would not see her again. The real motive to this step appears in the concludingfollowing passage of the letter. “I rely on your befriending me if there should any thing offer that should be to my advantage as you express a wish to befriend me.”
If I recollect rightly I did not immediately accept the invitation nor till after I had received several very importu importunate & pathetic letters from Mrs. Reynolds. See No VI & VII—VIII—IX & X.

On the 24 of March I received a letter from Reynolds No. XI and on the same day one from his wife No. XII. This will further illustrate the amiable concert between the husband and wife to continue me inkeep alive my connection with her.
The letters from Reynolds No. XIII to XVI inclusively areare additional comments upon the motives to this concert. No pains It was a persevering plan to spare no pains to levy money upon my passions on the one hand and my apprehensions of discovery on the other.
The letter No. XVII is a Master piece. The husband there forbids my future visits to his wife chiefly because I was careful to avoid publicity in seeing her. It was perhaps ne probably necessary to the plan of some deeper treason against me that I should be seen at the house.
The interdiction was every way welcome and I complied with it strictly. On the second of June following I received the letter No. XVIII from Mrs. Reynolds—which shews that it was not her plan yet to let me off. It was probably the prelude to the letter from Reynolds No XIX in which he requests a letter No loan of 300 Dollars to enable him to subscribe to the Lancaster Turnpike. This letter to is that to which my note the following note was an answer “It is utterly out of my power, I assure you, ‘pon my honor, to comply with your request. Your note is returned.” Clingman states this in the narrative No. IV Clingmans statement in No IV shews this. It makes Reynolds inform him “that I had supplied him with money to speculate, that about June 1792 Reynolds had informed him that he had applied to me for money to subscribe to the Turnpike road at Lancaster and had received a note from me in the above words.” The letter itself, to which the note is an answer, proves clearly that the application to me on that occasion there was no view to any speculation in which I was to participate, that the money asked of me was merely as a matter of favour as a loan to be simply reimbursed without any profit in the fort in less than a fortnight.
The letter No. XX from Reynolds explains fully the object of my note in these words “Inclosed are 50 dollars, they could not be sent sooner”—It proves that this sum w also was asked merely as a loan and in a very apologetic stile.
The letters of the XXIV24th. and 30th. of August No. XXI & XXII explain the affair of the 200 Dollars mentioned by Clingman in No. IV, shewing that this sum was asked of me by way of loan to aid him in furnishing a small Boarding house which Reynolds pretended was& his wife were or pretended to be about to set up.
The foregoing letters furnish a complete elucidation of the nature of the connection between Reynolds and myself. They prove an indubitably an amorous connection between the wife and myselfme, the detection or pretended dectection of it by the husband, the necessity I was under of making a pecuniary compromise with him, the duress upon me in consequence of this and the for for fear of a disclosure and the forced loans which were levied upon me from time to time. They meet directly and explain fully the mysterious notes which Reynolds so carefully preserved and which had occasionnedexcited suspicions shewing that the monie not by implication or reference but in express terms, that the monies advanced by me to Reynolds, except the sum of 1000 Dollars, which was the mo composition for his wifes fav chastity, were solicited as favours and as loans to be repaid simply without any participation in the profits of employment—and manifestly show particularly that in the single where a purpose of speculation appears, in the it was intended to be for the sole benefit of Reynolds and the money was asked as a loan, but in this case was refused.
Three of the five notes which are produced and those whichwith the most point are explained not only by the general comp nature of the affair but by a specification in the letters of their objects. I shall notice the three which remain.
I   “Tomorrow what is requested will be done. Twill hardly be possible to day.” It has been stated that the 1000 Dollars which was the composition with Reynolds was advanced in two sums. This  was an answer to Reynolds letter of the 7 of April No. XIV. The plundering Secretary was often not a little straitened for Cash.
II   “My Dear Sir—I expected to have heared the day after I had the pleasure of seeing you.” This if part of a letter to Reynolds denotes nothing more than a disposition to be civil to a man whom it was the interest of my passionspleasures to manage. But I verily believe it was am well satisfied it was no part of a letter to him because I do not believe that I ever addressed him in the stile of “My Dear Sir.” It may have been a part of a letter to some one else procured by means of which I am ignorant or what is most probable it may have been the commencement of a letter which was not continued but torn off and thrown into the Chinney at my office which was a common practice, swept out and picked up by Reynolds or by Fraunces (who appears to have been implicated with Reynolds & Clingman) and given to him.
The endeavour shewn by the letter No.  to vi induce me to visit Mrs. Reynolds more openly and the care with which my little notes were preserved authorise a belief that at a period before it was attempted the idea of implicating me in some accusation with a view to the advantage of the parties was conceived. Hence the motive to pick up any fragment which might favour the idea of a confidential correspondence.
III   “The person Mr. Reynolds inquired for on friday waited for him all the Evening at his house from a little after seven. Mr. R may see him at any time to day or tomorrow between the hours of two and three.”
Mrs. Reynolds had informed me with that art of which she was so much mistress that Reynolds had again become very discontented and violent that he had treated her ill and thrown out various threats of  ⟨———⟩ the disclosure. After this he called to inquire for me and left word he would call again in the Evening. I waited for him accordingly and being uneasy at his not coming and apprehensive of an eruption I wrote him the above note. I had an interview with him and he parted in better humour.
Thus it will it be seen that these different notes admit of a very easy solution. I return to the verbal declarations of the three complotters confederates, as they have been recorded, for further confirmation of the falsehood of the charge.
Reynolds (No. II) is made to state alleges “that a Merchant came to him and offered as a volunteer to be his bail who he suspected had been instigated by me, and after being decoyed to the place the Merchant wished to carry him to, he refused being his bail unless he would deposit a sum of money to some considerable amount which he could not do, and was in consequence committed to prison.” Clingman No. IV tells the same story in substance, though int a different form, and applies it to Henry Seckel Merchant. The affidavit of the respectable Citizen No.  gives the lie to both and shews that he was in fact the Agent of Clingman from motives of good will to him, that he never had any communication with me concerning either of them till they were both in custody and that I ⟨could–when applied to,⟩ not only I declined interposing in their behalf but advised Mr. Sekel to have nothing to do with them. This ⟨–⟩ alone is sufficient to discredit the whole story—shewing the disregard of truth and malice against me by which the parties were actuated. It appears also It is evident also from this transaction that I manifested the reverse of a disposition to skreen them from prosecution. Instead of encouraging Mr. Seckel to become their bail I advised him to have nothing to do with them as being bad and dangerous men. It appears likewise from Clingman’s narrative No. V that I would not permit Francis a Clerk in my departt. to become their bail & gave him to understand that if he did it, he must quit the department.
Reynolds Chingman No 4 asserts thatmakes Reynolds say had told him that I had informed him that I was connected in speculation with Duer. Let any man of sense judge whether it is probablelikely I should be so prodigal of confidence in such a character.
Clingman states in the same number that my Note in answer in answer to the application for money to for a loan of money towards a subscription to the Lancaster Turnpike was in his possession from about the time it was written (June 1792). This slight circumstance is very illustrative of the general plan. For what purpose had Clingman the custody of this note all that time?
No. V In No. V Clingman speaks of something that Francis had said and my of an observation of mine upon it. The particulars of this part of the business have escaped me, but it deserves notice that this same Francis afterwards became my public accuser to the house of Representatives and was disa disgraced by it—which is a sample of the materials that were employed by this basevile confederacy to inculpate me.
I shall conclude with taking notice of some comments that have been made upon this transaction.
It has been remarked that the languge of one of
The soft language of one of my notes is criticised as being addressed to a man who was in the habit of threatening me with disgrace. How does it appear that he was in such a habit? No otherwise than by the declaration of Reynolds & Clingman. If the mere assertions of these persons were to be wretches wereare to be admitted as proofs there would beis an end of the question. I am then certainly guilty of atrocious misconduct. But no man not worthless as themselves would give credit to their assertions And There iscan be no need of elaborate argument from parts of their assertions to prove what their assertions collectively allege.affirm. But no man not as worthless as themselves would believe them, independent of the positive disproof of them in the documents which are now produced.

   
   Burning of the letters—



   
   Cautious conduct of Mrs Reynolds when examined—



   
   Duers failure



   
   After inquiry into my Conduct


As to the affair of threats, of except as to the disclosure of the connection with the wife, not the least idea of the sort ever reached me till after the imprisonment of Reynolds. Mr. Wolcotts certificate shews my conduct on that occasion. Nothwithstanding the powerful motives I had I may be presumed to have had to desire that the man by being set at liberty might be under no temptation to give eclat to the affair desire the liberation of the man on account of my situation with the wif wife, I caution it will be seen by Mr. Wolcotts certificate that I cautionned him against facilitating that liberation till the affair of the threat was satisfactorily cleared. Reynolds by his letter No.  having denied it in the most solemn manner Mr. Wolcot thought my injunction satisfied. All the argument consequently from this source falls to the ground.

   
   Transaction with Monroe &c



   
   What motives Chastity



   
   Omission in the inquisition agency


Strong inferences are drawn from the release of Reynolds and Clingman from imprisonment, from the subsequent disappearance of Reynolds and his wife, and from their not having been produced by me in order to be confronted at the time of the explanation to the three members of Congress.
As to the first, as far as I now recollect, it was transacted by Mr. Wolcot solely; but there was a very adequate motive for what he did. It certainly was of more consequence to the Government Public, that a perfidious Clerk should be detected and expelled from the Treasury Department, to prevent extensive future mischief, than that the two culpritsindividuals should have suffered such punishment been punished. Besides that an powerful influence foreign to me was exerted to procure indulgence to them—that of Mr. Mughlenberg and Col Burr—that of Col Wadsworth which though insiduously placed to my account was certainly put in motion by the entreaty of Mrs. Reynolds. I do not believe that I had the least knowlege of Col Wadsworths interference till after the affair was over. Candid men will perceive strong evidence of innocence on my part when they consider, that under circumstances so peculiar, my these men were driven to the necessity of giving a real and substantial equivalent, for the relief they obtained, to a department over which I presided.
As to the disappearance of the parties how am I responsible for it? Is it probable that the instance discovered was the only offence of the kind of which these persons were guilty? Is it not on the contrary very probable that Reynolds fled to avoid detection and punishment in other cases? But exclusive of this, it is matter of notoriety, and Mr. Mughlenberg may himself may be appealed to for the fact that Reynolds was very much in debt involved in debt? What more natural for him after having been exposed by confinement for a crime, to get out of the way of his creditors as fast as possible?  Besides inf atrocious as his conduct had been towards me was he not to fear when discovered the effects of the resentment which it might excite. Might he Was it not natural for him to fear that his business would be deemed in sufficon sufficient to dispense the department might induce the department to renew against him the prosecution from which he escaped?
As to Mrs. Reynolds after her having

   
   Full satisfaction of the Inquiry


This disappearance of Reynolds rendered it impracticable to bring him forward to be confronted. As to Mrs. Reynolds, after her having become my accuser, is it presumable that she was easily accessible by me? Does it not even appear that she was through Clingman more in the power of those who undertook the inquiry? If they supposed it necessary to the elucidation of the affair why did not they attempt to bring her forward? But to what purpose this confronting? What light would it have afforded, if Mr. and Mrs. Reynolds had asserted things which I had denied. Character & the written documents must still decidedetermine. These could decide without it, and these were produced. relied upon. Moreover was it to be imagined that I could so debase myself as to consent or seek to be confronted with a fellow who was confessedly guilty of so vile a crime as that of subornation of perjury? Could I for a moment suffer my veracity to be exposed to so humiliating a competition? The man who could expect it must be himself mean and despicable beyond groveling beyond measure.
My desire to repel this slander completely has I am aware led me into a more more copious and particular examination of it than was necessary. The bare perusual of the letters from Reynolds and his wife must be sufficient to convince the bitterest enemy that there is nothing in the affair worse than a culpable andan indelicate amour— . For this I bow to the just censure which it merits. Taken in all its circumstances I feel myself humbled by it. Tis needless to say more.
To evince still more clearly the very culpable odious temper with which the publication has been made I subjoinshall annex the affidavits of Mr. Webster and myself to disprove the strange story fabricated in the advertisement of it.



Last Story of Clingman connection with him
{
And to let the public fairly judge between Messrs. Mughlenberg Monroe Venable & myself I shall also annex th the communications between us from No. ——— to ——— in the pieces Numbered from  to .


